Citation Nr: 0814766	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-07 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from November 1942 to January 
1946.  He died in February 2003, and the appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for the cause of the 
veteran's death and denied service connection for PTSD, for 
the purpose of accrued benefits.  


FINDINGS OF FACT

1.  The veteran died in February 2003; the cause of death 
listed on his death certificate was respiratory arrest due to 
pneumonia, with coronary artery disease contributing to his 
death.

2.  Neither pneumonia or coronary artery disease was 
manifested during the veteran's period of recognized military 
service or for many years thereafter, nor are any such 
disorders otherwise related to service.

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

4.  At the time of his death in February 2003, the veteran 
had a pending claim of entitlement to service connection for 
PTSD.

5.  In April 2003, within one year after the veteran's death, 
the appellant filed a claim for accrued benefits.

6.  With consideration of the doctrine of reasonable doubt, 
the medical evidence of record, or constructively of record, 
in the veteran's claims file at the time of his death 
establishes a diagnosis of PTSD prior to the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1310, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.312 (2007).

2.  Giving the benefit of the doubt to the appellant, the 
Board concludes that PTSD was incurred as a result of the 
veteran's military service, for purposes of accrued benefits.  
38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f), 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In November 2003 and July 2004, the RO sent the appellant 
letters informing her of the types of evidence needed to 
substantiate her claims and its duty to assist her in 
substantiating her claims under the VCAA.  These letters 
informed the appellant that VA would assist her in obtaining 
evidence necessary to support her claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  She was also specifically 
asked to provide to provide any evidence in her possession 
that pertained to her claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the November 2003 and 
July 2004 letters provided to the appellant complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  She was 
advised of opportunities to submit additional evidence, and a 
December 2005 SOC provided her with additional time to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to her claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

It is therefore the Board's conclusion that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Moreover, she has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  
See Sanders, supra.

The Board notes that a VA medical opinion has not been 
obtained in this matter.  Pursuant to 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post- 
service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).

Here, with regard to the claim for service connection for the 
cause of the veteran's death, while there is competent 
medical evidence that the veteran died of respiratory arrest 
due to pneumonia, with coronary artery disease contributing 
to his death, there is no evidence of record (other than the 
appellant's lay assertions) showing that the veteran had an 
illness in service that caused or contributed to his death.  
Her lay statements alone are not competent evidence to 
support a finding on a medical question (such as diagnosis or 
etiology) requiring special experience or special knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
appellant's contentions alone are an insufficient basis for a 
medical opinion to be obtained, under the pertinent VA 
regulation.  With regard to the accrued benefits claim, the 
issue pertaining to evidence of record at the time of the 
veteran's death is considered and discussed in full below, 
under 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the cause of 
death claim herein is being denied, and the RO will determine 
the disability rating for accrued benefits purposes, such 
matters are moot.


II.  Factual Background

The veteran's service medical records show no complaint of, 
treatment or, or finding of respiratory arrest, pneumonia, 
coronary artery disease, or PTSD.

Service personnel records show that the veteran served in the 
Navy from November 1942 to January 1946.  An excerpt from his 
service records shows that he was a Naval Aviator from March 
1945 to August 1945, and was assigned to Patrol Bombing 
Squadron 208.  He received the Air Medal and Distinguished 
Flying Cross for his achievements "in aerial flight during 
operations against enemy Japanese forces in the Western 
Pacific."  

In May 2002, the veteran filed a formal claim for service 
connection for post-traumatic stress disorder.  On his claim 
form, VA Form 21-526, he indicated that he was going to seek 
treatment at a local Vet Center.

By October 2002 rating decision, the RO denied service 
connection for PTSD, based upon a finding that the 
evidentiary record did not contain medical evidence of a 
confirmed diagnosis of PTSD.  

Received from the veteran in November 2002 was his notice of 
disagreement with the October 2002 rating decision.  He also 
submitted copies of newspaper excerpts which described his 
participation in World War II.  In December 2002, the veteran 
indicated in a letter to the RO that he wanted a de novo 
review of his claim.  

Private treatment records show that, in March 1991, it was 
noted that the veteran had a ten-year history of coronary 
artery disease.  

Private treatment records show that, in February and March 
2001, the veteran was prescribed medication for depression.  


Treatment records from a Vet Center show that the veteran was 
first seen for intake in May 2002.  The assessment at that 
time was that it was "difficult to assess the veteran's full 
PTSD symptomatology due to his significant memory 
impairments", but that "the veteran and his spouse do 
endorse several symptoms consistent with PTSD".  It was 
noted that the veteran had experienced several traumatic 
events during his time in the war, including his aircraft 
being under attack several times and his seeing dead and 
injured service members.  Subsequent treatment records from 
the Vet Center show that the veteran was seen on other 
occasions for follow-up for the initial intake interview, but 
also missed several appointments (due to his failing health) 
and the examining social worker, K.W., M.S.W., completed the 
intake process by speaking with the veteran's wife on the 
phone.

A death certificate shows that the veteran died in February 
2003.  The immediate cause of death was respiratory arrest, 
due to pneumonia, with coronary artery disease listed as a 
contributory cause of death.

Private treatment records show that the veteran was a 
resident at a care facility in February 2003, and was 
hospitalized at that time for difficulty breathing and chest 
pain.  The assessment was sepsis with acute left lower lobe 
pneumonia, and he died three weeks later.  

In April 2003 the appellant filed an informal claim for 
service connection for the cause of the veteran's death, and 
for service connection for PTSD, for the purpose of accrued 
benefits.  

Received from the appellant in February 2004 and July 2004 
were statements in which she claimed her husband should have 
been granted service connection for PTSD, citing his combat 
experiences as a naval aviator in World War II and his 
symptoms after service, including being socially withdrawn 
and easily startled, and having nightmares.

Received from the veteran's private physician, Dr. S., in 
September 2004 was a notation, on the RO's letter requesting 
medical records for the veteran, that the veteran's death was 
"not related to service", as well as a notation indicating 
Dr. S. had already sent the veteran's records three times.  

In a letter dated in January 2005, K.W., the social worker 
from the Vet Center who had conducted the veteran's intake 
back in May 2002, acknowledged she was the only mental health 
practitioner who had treated the veteran for PTSD, so there 
was no additional evidence from a psychologist or 
psychiatrist documenting the severity or impact of the 
veteran's PTSD symptoms.  Ms. W stated that she had worked 
with hundreds of veterans diagnosed with PTSD since 1994, and 
had acquired a firm grasp of the diagnostic criteria and 
ongoing symptomatology, thus qualifying her to render a 
clinical formulation on the veteran.  She indicated that 
gathering details about the severity of the veteran's PTSD 
symptoms was difficult due to the severity of his dementia, 
but noted that he had weekly nightmares about World War II, 
and that his occupational choices and function had been 
affected by his PTSD.  

In a January 2006 letter J.M.O., M.D., a VA physician and a 
Chief of Behavioral Medicine in the VA Healthcare System, 
indicated that the above Vet Center social worker, K.W., 
M.S.W., had asked him to review the documentation of the 
veteran's intake processing at the Vet Center.  The VA 
physician summarized the PTSD treatment records and notes of 
Ms. W, covering May 2002 to January 2003, and noted that she 
had extensive experience recognizing and addressing PTSD.  
Dr. O further opined that the Vet Center documentation 
"clearly supports the diagnosis of combat-related PTSD and 
this should be considered posthumously establishing the 
existence of any psychiatric disabilities [the veteran] had 
during his life".


III.  Analysis

A.  Service Connection Cause of Death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the veteran's death, or 
substantially or materially contributed to it.  The death of 
a veteran will be considered as having been due to a service-
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical conclusions do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006).

The veteran died in February 2003, and the cause of death was 
listed as respiratory arrest due to pneumonia, with coronary 
artery disease contributing to death.  The appellant, the 
veteran's widow, essentially contends that the veteran 
incurred illness during service which either caused or 
contributed substantially to the cause of his death.  The 
appellant has not clearly stated the nature of the illness 
which she believes the veteran incurred in service, as the 
focus of her statements has been on the accrued benefits 
claim, addressed below. 

A review of available evidence is devoid of any records 
showing that the veteran was treated for his cause of death 
(respiratory arrest due to pneumoniage due to appendicitis, 
with coronary artery disease contributing to his death) 
during service.  Moreover, the record is devoid of any 
competent evidence linking any in-service problem to the 
cause of the veteran's death.  There is one notation from the 
veteran's private physician, Dr. S., indicating that the 
veteran's death was not related to service, and the appellant 
has not submitted any competent evidence to the contrary.  

Although the appellant has sincerely expressed her belief 
that her husband's death was related to an illness contracted 
in service, she is a layperson and is therefore not qualified 
to render a competent opinion on matters requiring medical 
knowledge, such as the diagnosis or cause of a current 
disability.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Espiritu v. Derwinski, supra.  It is true that the 
appellant's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a); 3.159; see 
Jandreau, supra; Buchanan, supra.  Here, however, the Board 
does not believe that either the cause of the veteran's 
death, or the question of whether any such terminal 
disability was causally or etiologically related to a disease 
contracted during service, is a matter subject to lay 
diagnosis or lay opinion.  That is to say, the Board finds no 
basis for concluding that a lay person would be capable of 
discerning whether the veteran had an illness in service 
which led to his death, some 57 years after service, in the 
absence of specialized training.  The appellant has not 
established that she has any specialized training for such 
qualifications.

There is no competent medical evidence indicating that the 
veteran died of a service-connected disability.  The Board 
therefore finds that a service-connected disability did not 
cause or materially contribute to the cause of the veteran's 
death.  The Board is responsible for determining whether the 
evidence supports the claim or is in relative balance, with 
the appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  Here, the preponderance of the evidence is 
against finding that a service-connected disability caused or 
contributed to the veteran's death, and the claim for service 
connection for the cause of the veteran's death must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303, Gilbert, 
supra.

B.  Service Connection for PTSD, for Accrued Benefits

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., under the criteria of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed., 1994 (DMS-IV); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

A veteran's claim terminates with his or her death, but a 
qualified survivor may carry on, to a limited extent, the 
deceased veteran's claim by submitting a timely claim for 
accrued benefits.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Although an 
accrued benefits claim is separate from the veteran's service 
connection claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim, and thus an 
accrued benefits claimant takes the veteran's claim as it 
stood on the date of death, but within the limits established 
by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996).


The applicable legal criteria pertaining to benefits at the 
time of the veteran's death provide that periodic monetary 
benefits to which an individual was entitled at death under 
existing ratings or decisions and under laws administered by 
the Secretary of Veterans Affairs, or those based on evidence 
in the file at the date of death and due and unpaid for a 
period not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
An application for accrued benefits must be filed within one 
year after the date of a veteran's death.  Id.

For a surviving spouse to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision."  Jones v. West, 136 F.3d 
1296, 1299-1300 (Fed. Cir. 1998).  

As set forth above, in May 2002, the veteran filed a claim of 
service connection for PTSD.  He died in February 2003, while 
the claim was still pending.  The appellant filed a claim for 
accrued benefits in April 2003.

Although the veteran's claim terminated with his death, the 
appellant has filed a timely claim for accrued benefits, and 
she is able to carry on, to a limited extent, the veteran's 
pending claim of service connection for PTSD.  38 U.S.C.A. § 
5121; Landicho, supra.  As noted above, her accrued benefits 
claim is derivative of the veteran's claim, and she must take 
such claim as it stood on the date of his death.

The appellant essentially contends that service connection 
for PTSD should be granted because the veteran was a naval 
aviator in service and was exposed to combat, and that he had 
PTSD as a result of his combat service.  It appears that the 
RO conceded the veteran's exposure to combat, but the RO 
denied service connection for PTSD in October 2002 based upon 
the lack of a confirmed 

diagnosis.  In support of her claim, the appellant has 
submitted an opinion from a VA physician, who, after 
reviewing the veteran's Vet Center records, confirmed the 
diagnosis of PTSD based upon the veteran's reported combat 
experiences in service.

In considering the claim for accrued benefits, the Board may 
only consider evidence in the file at the time of the 
veteran's death.  Thus, it follows that the appellant could 
not furnish additional evidence that could be used to 
substantiate her claim, and VA could not develop additional 
evidence that would substantiate the claim of entitlement to 
accrued benefits.  "Evidence in the file at date of death" 
includes evidence in VA's possession on or before the date of 
the veteran's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death, in support of a claim for VA benefits pending on the 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(d)(4).  

The Court of Appeals for Veterans Claims has stated that 
certain documents may be deemed as constructively of record 
in an accrued benefits claim, even though physically absent 
from the record on the date of death.  Hayes v. Brown, 4 Vet. 
App. 353, 360-361 (1993).  In Hayes, the Court interpreted 
the interplay between 38 U.S.C.A. § 5121(a), 38 C.F.R. § 
3.1000(d)(4)(i), and several provisions of VA's Adjudication 
Manual, M21-1 (which has since been revised, in a manual 
rewrite, as M21-1MR) as providing, in summary, that post-
death evidence which may be considered in accrued benefits 
claims as being in the file includes the following:  
(1) government records and records generated by or in VA 
control and which could reasonably be expected to be a part 
of the record; (2) evidence accepted after death for the 
purpose of verifying or corroborating evidence in file (which 
is no longer set forth in section 3.1000 or M21-1MR); and (3) 
hospital or examination reports that may be deemed to be 
included in the term VA examination (within the meaning of 38 
C.F.R. § 3.327(b)(1), which is also no longer in effect).  




Review of the current VA Manual M21-1MR discloses that Part 
VIII, Chapter 1 addresses eligibility for accrued benefits, 
and that Part VIII, Chapter 3, addresses securing sufficient 
evidence for accrued benefit claims.  In this regard, M21-
1MR, Part VIII, Chapter 3.1.f., provides that there are 
certain government documents to be considered as being in the 
file at date of death even though actually put into the file 
after the date of death, and that the following evidence must 
be obtained and placed in the claims folder before an accrued 
benefits claim is decided, even if the reports were not 
reduced to writing or are not physically placed in the claims 
folder until after death:  service department records; 
reports of VA hospitalization; reports of hospitalization, 
treatment, or examinations authorized by VA; and reports of 
autopsy made on the date of death. 

Thus, considering the pertinent provisions of 38 U.S.C.A. § 
5121(a), 38 C.F.R. § 3.1000, and M21- 1MR, Part VIII, the 
Board observes that there was a slight modification of VA's 
definition of "evidence in the file at date of death" as 
required by the governing law and regulation.  The M21-1 
manual rewrite project has been ongoing during the pendency 
of this claim and appeal, so the Board will apply the 
interpretation which is more favorable to the appellant.  In 
so doing, and with full consideration of VA's doctrine of 
resolving reasonable doubt in favor of a claimant, we find 
that the former rule accepting evidence into a deceased 
veteran's claims file after death, for the purpose of 
verifying or corroborating evidence already in VA records, 
covers the January 2006 statement of Dr. O, which confirmed 
the findings of PTSD previously made by Ms. W.

Accordingly, in resolving reasonable doubt in the appellant's 
favor, and without finding error in the previous action taken 
by the RO, the Board will exercise its discretion to find 
that the evidence is in relative equipoise, and will conclude 
that service connection for PTSD, for the purpose of accrued 
benefits, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Service connection for PTSD, for the purpose of accrued 
benefits, is granted.



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


